Exhibit 10.2.2

 

BROADWAY FINANCIAL CORPORATION
5055 Wilshire Boulevard, Suite 500
Los Angeles, CA 90036

 

October 16, 2014

 

Gapstow Financial Growth Capital Fund I LP

c/o Gapstow Capital Partners

654 Madison Avenue, Suite 601

New York, NY 10065

 

Re:          Investor Rights

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that pursuant to and effective as of your
purchase of capital stock of Broadway Financial Corporation, a Delaware
corporation (the “Company”), the parent company of Broadway Federal Bank, f.s.b.
(the “Bank”), Gapstow Financial Growth Capital Fund I LP, a Delaware limited
partnership (the “Investor”), shall be entitled to the following contractual
rights, in addition to any other rights specifically provided to the Investor
pursuant to that certain Subscription Agreement, dated as of the date hereof, by
and between the Company and the Investor, including any amendments or
supplements thereto, and such other agreements, instruments and certificates
delivered in connection therewith (collectively, the “Subscription Documents”):

 

1.             Right to Designate Board Member.  As long as the Investor
(together with its affiliates) (as such term is defined under the Bank Holding
Company Act, as amended, 12 U.S.C. 1841 (the “BHCA Act”)) (“Affiliates”)
beneficially owns at least 4.0% of the total capital stock of the Company, and
subject to any required approvals or non-objections of the Board of Governors of
the Federal Reserve System (whether acting directly or through the Federal
Reserve Bank of San Francisco in such reserve bank’s regulatory capacity), the
Federal Deposit Insurance Corporation, the Office of the Comptroller of the
Currency and/or any other regulatory body having jurisdiction over the Company
or the Bank (collectively, the “Regulators”), the Company shall use its
reasonable best efforts to cause one person nominated by the Investor to be
elected to serve on the Board of Directors of the Company, and any direct or
indirect subsidiary thereof, including the Bank (collectively, the “Board”),
which efforts shall include, without limitation, soliciting proxies for the
Investor’s nominee in the same manner as it does for the Company’s other
nominees.  For the avoidance of doubt, the rights granted pursuant to this
paragraph 1 and paragraph 2 below reaffirm, and are not in addition to, the
rights granted to the Investor’s Affiliate CJA Private Equity Financial
Restructuring Master Fund I L.P. (“CJA”) pursuant to that certain letter
agreement dated as of August 22, 2013 by and between the Company and CJA, such
that the Investor and CJA shall together have the right to designate only one
Board representative (as a member of the Board pursuant to this paragraph 1 or
as an observer pursuant to paragraph 2 below).  Any director nominated by the
Investor and CJA pursuant to this paragraph 1 shall be entitled to
indemnification rights in his or her capacity as a

 

--------------------------------------------------------------------------------


 

member of the Board pursuant to an indemnification agreement in such form as
shall be agreed to between the Company and the Investor.  The Board
representative of the Investor and CJA shall receive compensation from the
Company equal in form and value to compensation paid to other Board members
generally (such compensation to be paid as directed by the Investor).  In the
event the Investor and CJA designate as their Board representative an individual
who is not an employee of the Investor or CJA, the Company shall, in negotiation
with the Investor, provide such individual with reasonable stock incentive
compensation as the Company would customarily offer to other independent,
outside directors, if any.  To facilitate the in-person attendance of the Board
representative of the Investor and CJA (as a member of the Board pursuant to
this paragraph 1 or as an observer pursuant to paragraph 2 below), the Company
shall reimburse the Investor or CJA (or its representative, as applicable) for
all reasonable travel expenses of such representative promptly upon receiving
documentation thereof reasonably acceptable to the Company, up to an amount
equal to $25,000 per calendar year.

 

2.             Board Observer Rights.  If the Investor and CJA are not
represented on the Board (including during such time as regulatory approval of
the person nominated by the Investor and CJA as their Board representative is
pending), as long as the Investor (together with its Affiliates) beneficially
owns at least 4.0% of the total capital stock of the Company, the Company shall
allow a representative of the Investor and CJA to attend all meetings of the
Board in a non-voting observer capacity and, in this respect, shall give such
representative copies of all notices, minutes, consents and other materials that
it provides to its directors at the same time and in the same manner as provided
to such directors; provided, however, that (i) such representative shall agree
to hold in confidence and trust all information so provided; (ii) the
representative may be excluded from access to any material or meeting or portion
thereof if the Board determines in good faith, upon advice of counsel, that
access to such material or attendance at such meeting would adversely affect the
attorney-client privilege between the Company or the Bank and its counsel or
would conflict with applicable banking laws or regulations or if such material
or meeting relates to relations or negotiations with the Investor or CJA or
require the consent or non-objection of any Regulator; and (iii) such observer
shall be excluded from all “executive sessions” of the board of directors if any
other persons who are not members of the board of directors, other than counsel
to the Company, are also excluded.  For the avoidance of doubt, such
representative shall not have access to any “confidential supervisory
information” (as such term or relevant similar term is defined under the
regulations of any Regulator).

 

3.             Terms of Agreements with Other Investors.  The Company represents
and warrants that it has not entered into, and does not currently intend to
enter into, any agreement with any other investor that provides rights to such
investor related to its investment in capital stock of the Company, other than
with CJA and any such agreement as to which it has provided a copy to the
Investor.   If the Company enters into any such agreement with a party that
agrees to purchase capital stock issued by the Company after the date hereof,
then the Company shall promptly provide a copy of any such agreement to the
Investor.  As to any such agreement entered into with any other investor
agreeing to purchase capital stock issued by the Company, any terms of such
agreement that are more favorable to such investor than the terms of the
Subscription Documents shall be added and incorporated into this letter
agreement, unless the

 

2

--------------------------------------------------------------------------------


 

Investor provides written notice to the Company that it elects to waive its
rights to any such additional or modified terms.

 

4.             Capital Structure.

 

(a)           Exchange Rights.  The Investor shall have the right, but not the
obligation, from time to time, in its sole discretion, to exchange any voting
common stock held by the Investor for shares of the non-voting common stock
currently authorized by the certificate of incorporation of the Company
(“Non-Voting Common Stock”) in order to reduce its ownership of voting common
stock of the Company to as low as 4.9% of the voting common stock of the Company
on a fully-diluted basis.  Any such exchange shall be effected by way of an
Exchange Agreement in form and substance substantially as set forth on Exhibit A
hereto.  Any Non-Voting Common Stock of the Company held by the Investor shall,
upon its transfer to any person other than the Investor, or one of its
Affiliates, immediately and without any further action on the part of any
person, automatically convert into voting common stock of the Company, as
provided for in the provisions of the Company’s certificate of incorporation
relating to the Non-Voting Common Stock, subject to compliance with the
applicable requirements of the Regulators.  Any shares of Non-Voting Common
Stock received by the Investor or any Affiliate of the Investor pursuant to this
paragraph shall not be convertible by the Investor into shares of voting common
stock or any other voting security of the Company, and any such shares shall be
subject to the restrictions set forth in the provisions of the Company’s
certificate of incorporation relating to the Non-Voting Common Stock, including
restrictions on transfer contained therein that are intended to cause such
shares to qualify as non-voting shares under the applicable requirements and
policies of the Regulators.

 

(b)           Preemptive Rights.  If, following the consummation of the
transactions contemplated by the Subscription Documents, and while the Investor
(together with its Affiliates) beneficially owns at least 4.0% of the total
capital stock of the Company, the Company authorizes the issuance or sale of any
securities comparable or identical to the securities issued in this offering
pursuant to the Subscription Documents, the Investor shall be entitled, in its
sole discretion, to purchase shares of common stock at the price such securities
are authorized for issuance or sale such that the Investor would maintain its
percentage ownership interest in the Company’s capital stock on a fully-diluted
basis, subject to compliance with the applicable requirements of the
Regulators.  With respect to such rights above (the “Preemptive Rights”), the
Company shall give written notice of such proposed issuance or sale (including
the terms and conditions thereof) to the Investor at least thirty (30) days
prior to the anticipated issuance or sale date and the Investor shall have
twenty (20) days from the receipt thereof to provide the Company with notice of
the exercise of its Preemptive Rights with respect to such issuance or sale. 
The Preemptive Rights described herein shall not apply to the issuance of
securities of the Company (i) to CJA, (ii) to employees or directors of, or
consultants or advisors to, the Company or the Bank pursuant to a plan,
agreement or arrangement approved by the Board, (iii) in connection with the
acquisition of another company by the Company by way of merger or other
reorganization or the acquisition of all or substantially all of the assets or
capital stock of such company, provided that such issuances are approved by the
Board, or (iv) in a transaction approved by the Board that results in a “Change
of Control.”  For purposes of this

 

3

--------------------------------------------------------------------------------


 

letter agreement a “Change of Control” means the acquisition by any person
(including, without limitation, a group of related persons within the meaning of
Rule 13d-2 of the Securities Exchange Act of 1934, as amended) of (A) more than
fifty percent (50%) of the outstanding capital stock of the Company, (B) all or
substantially all of the assets of the Company (including without limitation the
sale of more than two-thirds (2/3) of the capital stock held by the Company in
the Bank), or (C) a merger of the Company with or into any person, or of any
person with or into the Company, immediately after which the stockholders of the
Company (as measured immediately prior to completion of the transaction) own
less than a majority of the combined capital stock or membership interests of
the surviving entity.   Notwithstanding the rights described herein, in all
cases, the aggregate ownership percentage of the Investor and its Affiliates
(including CJA) of the issued and outstanding voting securities of the Company
shall not exceed 24.95%.  In addition, the total equity ownership in the Company
of the Investor and its Affiliates (including CJA) shall not exceed 24.95% of
the Company’s total issued and outstanding capital stock.

 

(c)           Avoidance of Control.  Notwithstanding anything to the contrary in
this letter agreement, neither the Company nor any Company Subsidiary (as
defined in the Subscription Documents) shall take any action (including any
redemption, repurchase, or recapitalization of common stock, or securities or
rights, options or warrants to purchase common stock, or securities of any type
whatsoever that are, or may become, convertible into or exchangeable into or
exercisable for common stock in each case, where the Investor is not given the
right to participate in such redemption, repurchase or recapitalization to the
extent of the Investor’s pro rata proportion) that would: (i) cause the
Investor’s equity of the Company (together with equity owned by the Investor’s
Affiliates) to exceed 24.95% of the Company’s total equity; or (ii) cause the
Investor’s or any other person’s ownership of any class of voting securities of
the Company (together with the ownership by the Investor’s Affiliates of voting
securities of the Company) to exceed 24.95%, in each case without the prior
written consent of the Investor, or to increase to an amount that would
constitute “control” under the BHC Act or any rules or regulations promulgated
thereunder (or any successor provisions) or otherwise cause the Investor to
“control” the Company under and for purposes of the BHC Act or any rules or
regulations promulgated thereunder (or any successor provisions). 
Notwithstanding anything to the contrary in this letter agreement, the Investor
(together with its Affiliates) shall not have the ability to purchase more than
24.95% of the Company’s total equity or exercise any voting rights of any class
of securities in excess of 24.95% of the total outstanding voting securities of
the Company.  In the event either the Company or the Investor breaches its
obligations under this paragraph 4(b) or believes that it is reasonably likely
to breach such an obligation, it shall promptly notify the other party hereto
and shall cooperate in good faith with such party to modify ownership or make
other arrangements or take any other action, in each case, as is necessary to
cure or avoid such breach.

 

5.             Expense Reimbursement.  The Company shall pay (a) 100% of the
fees and expenses incurred by the Investor in connection with its evaluation of
the Company and negotiation of the Subscription Documents (including, without
limitation, legal and travel expenses), up to a total of $100,000 of such fees
and expenses, and (b) 50% of the excess, if any, of the aggregate amount of all
such fees and expenses that exceeds $100,000 but does not exceed $150,000, in
either case regardless of whether the transactions contemplated by the
Subscription

 

4

--------------------------------------------------------------------------------


 

Documents are consummated promptly upon receiving documentation thereof
reasonably acceptable to the Company.  The Company shall not be obligated to
reimburse any portion of the aggregate amount of such fees and expenses that
exceeds $150,000.  For the avoidance of doubt, the maximum amount that the
Company may be required to pay pursuant to this paragraph 5 is $125,000.

 

6.             Registration Rights.  The Company shall provide a “shelf
registration” for use by the Investor in the offer and sale of shares acquired
by the Investor pursuant to the Subscription Documents, the registration
statement for which shall be filed with the SEC by not later than the Filing
Deadline (as defined in Section 1(a) of the Registration Rights Agreement
referred to below).  In addition, the Investor shall be entitled to exercise
“piggyback” registration rights to participate in the registration of shares
pursuant to all registration statements proposed to be filed by the Company
(except for the registration of securities (a) to be offered pursuant to an
employee benefit plan on Form S-8 or pursuant to a registration made on Form S-4
or any successor forms then in effect or (b) in a transaction relating solely to
the sale of debt or convertible debt instruments).  The rights and obligations
of the Investor and the Company in respect of such registration rights shall be
set forth in a Registration Rights Agreement in form and substance substantially
as set forth on Exhibit B hereto.

 

7.             Regulatory Approval.  The Company and the Investor shall
cooperate to obtain the appropriate approvals from the Regulators in accordance
with this letter agreement and the Subscription Documents.  If necessary, the
Investor shall agree to certain passivity commitments imposed by the Regulators,
provided, that the terms and conditions of such commitments are customary and
are not deemed by the Investor (in its sole discretion) to be unreasonable and
provided, further, that the Investor shall not be required to agree to any
restrictions, conditions or commitments imposed or otherwise required by any
Regulator that are determined by the Investor (in its sole discretion) to be
unduly burdensome.

 

8.             Miscellaneous.  The validity, construction and interpretation of
this letter agreement and the rights and duties of the parties hereunder shall
be governed by and construed in accordance with laws of the State of New York
without regard to its conflicts of laws provisions.  This letter agreement
(together with the Subscription Documents) constitutes the entire agreement
among the parties hereto, and supersedes any and all prior representations,
agreements and understandings, whether written or oral, with respect to the
subject matter hereof.  This letter agreement shall not be modified, amended or
waived, in whole or in part, except by written agreement of both parties.  The
provisions hereof shall be binding upon, and shall inure to the benefit of, the
parties hereto and their successors and assigns.  Each of the parties hereto
shall, at the request of the other party, execute, deliver and acknowledge
without any consideration, such additional documents, instruments or
certificates or do or cause to be done such other things as are reasonably
necessary or desirable to make effective the agreements and transactions
contemplated by this letter agreement.  This letter agreement may be executed
and delivered (including by facsimile or other electronic transmission) in
multiple counterparts, each of which shall constitute an original and all of
which together shall be deemed to be one and the same instrument.

 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

 

By:

/s/ Wayne-Kent A. Bradshaw

 

Name: Wayne-Kent A. Bradshaw

 

Title: President and Chief Executive Officer

 

 

******************************************************

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

GAPSTOW FINANCIAL GROWTH

 

CAPITAL FUND I LP

 

 

 

By:

Gapstow Financial Growth Capital GP I LLC,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Christopher J. Acito

 

Name: Christopher J. Acito

 

Title: Managing Member

 

 

[Signature Page to Investor Rights Letter Agreement]

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is made as of
[                      ], 20[_] by and between Broadway Financial Corporation
(the “Company”), a Delaware corporation and parent company of Broadway Federal
Bank, f.s.b., and [                                              ] 
(“Investor”).

 

W I T N E S S E T H

 

WHEREAS, Investor owns, or has a contractual right to purchase, shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”);

 

WHEREAS, pursuant to the terms of that certain letter agreement (the “Investor
Rights Agreement”) dated October 16, 2014 between the Company and
Investor, Investor and its successors and assigns (collectively hereinafter
referred to as “Investor”) have the right to exchange any voting common stock
held by them for Non-Voting Stock (as defined in the Investor Rights Agreement),
in order to effect a reduction of its or their ownership of voting securities to
4.9% of the voting securities of the Company, as determined on a fully-diluted
basis; and

 

WHEREAS, Investor wishes to exercise its right pursuant to the Letter Agreement
to exchange [                    ] shares of the Company’s Common Stock (the
“Exchanged Shares”) for an equal number of shares of Non-Voting Stock (the
“Replacement Shares”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereby agree as follows:

 

ARTICLE 1
EXCHANGE TRANSACTION

 

1.1          Exchange.  Subject to the terms and conditions of this Agreement,
at the Closing (as defined below), Investor shall deliver to the Company the
Exchanged Shares, and, in exchange therefor, the Company shall issue and deliver
to Investor the Replacement Shares delivered in book entry form, registered in
Investor’s name and address.

 

ARTICLE 2
 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Investor as follows:

 

2.1          Organization; Qualification. The Company is a corporation duly
incorporated and validly existing under the laws of the State of Delaware. The
Company has all requisite corporate power to execute and deliver this Agreement,
to issue and exchange the Replacement Shares for the Exchanged Shares and
otherwise to carry out the provisions of this Agreement.

 

A-1

--------------------------------------------------------------------------------


 

2.2          Authorization; Valid and Binding Obligation. All corporate action
on the part of the Company, its officers, directors and stockholders necessary
for the authorization of this Agreement, the performance of all obligations of
the Company hereunder and the authorization and exchange of the Replacement
Shares for the Exchanged Shares pursuant hereto has been taken.  The Replacement
Shares, when issued, sold and delivered against receipt of the Exchanged Shares
in accordance with the provisions of this Agreement, shall be duly and validly
issued, fully paid and non-assessable. This Agreement has been duly executed and
delivered by the Company and constitutes the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

 

2.3          Capitalization.  The Company has disclosed to Investor in writing
the capitalization of the Company that will be in effect immediately after the
Closing.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

Investor represents and warrants to the Company as follows:

 

3.1          Authorization; Valid and Binding Obligation.  Investor has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. [Investor acquired such power and authority by
appropriate permitted assignment from [                          ]](1)  This
Agreement constitutes the valid and binding obligation of Investor, enforceable
against it in accordance with its terms, assuming the due authorization,
execution and delivery hereof by the Company.

 

3.2          Title to Shares.  Investor has valid title to the Exchanged Shares,
free and clear of all liens, restrictions, proxies, voting trusts, voting
agreements, encumbrances and claims of any kind.  At the Closing, the Company
shall acquire valid title to and beneficial and record ownership of the
Exchanged Shares being transferred by Investor pursuant to this Agreement.

 

ARTICLE 4
CLOSING

 

4.1          Closing.  The Closing of the transactions contemplated by this
Agreement (“Closing”) shall take place simultaneously with the execution of this
Agreement either by mail, virtually through the Internet, or at the offices of
Arnold & Porter LLP, 777 South Figueroa Street, 44th Floor, Los Angeles,
California, or at such other time and place as may be mutually agreed upon by
the parties hereto.

 

4.2          Deliveries at the Closing.

 

(a)           By Investor.    At the Closing, Investor shall deliver or cause to
be delivered to the Company or, if applicable, the transfer agent for the
Replacement Shares, the Exchanged Shares owned by Investor free and clear of all
liens, encumbrances, pledges and claims of any kind, accompanied by instruments
of transfer sufficient to transfer such stock to the Company.

 

--------------------------------------------------------------------------------

(1)  Include if applicable, stating name of original Investor and subsequent
assignees.

 

2

--------------------------------------------------------------------------------


 

(b)           By the Company.  At the Closing, the Company shall deliver the
Replacement Shares to Investor.

 

ARTICLE 5
 MISCELLANEOUS

 

5.1          Survival of Representations, Warranties and Covenants.  The
representations, warranties, agreements and covenants made by each party in this
Agreement shall survive execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby notwithstanding any
investigation, audit or review made at any time by any party to this Agreement
and notwithstanding the delivery of any documents, exhibits, schedules or
certificates pursuant to this Agreement.

 

5.2          Further Assurances.  Each party will at any time and from time to
time execute, acknowledge, deliver and perform all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
necessary to carry out the provisions and intent of this Agreement.

 

5.3          Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earliest of: (i) personal delivery to the party to be notified;
(ii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (iii) one (1) business day after
deposit with a nationally recognized overnight courier, freight prepaid,
specifying next business day delivery, with written verification of receipt. All
communications shall be sent to each party as follows:

 

If to the Company:

 

Broadway Financial Corporation

5055 Wilshire Boulevard, Suite 500

Los Angeles, CA 90036

Attention: Wayne-Kent A. Bradshaw, President and CEO

 

with a copy to:

 

Arnold & Porter LLP

777 South Figueroa Street, 44th Floor

Los Angeles, CA 90017

Attention: James R. Walther, Esq.

 

If to Investor:

 

3

--------------------------------------------------------------------------------


 

with a copy to:

 

5.4          Entire Agreement.  This Agreement contains the entire understanding
of the parties in respect of its subject matter and supersedes all prior
agreements and understandings between or among the parties with respect to such
subject matter.

 

5.5          Expenses.  The parties shall pay their own fees and expenses,
including their own counsel fees, incurred in connection with this Agreement or
any transaction contemplated by this Agreement.

 

5.6          Amendment; Waiver.  This Agreement may not be modified, amended,
supplemented, cancelled or discharged, except by written instrument executed by
each of the parties. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.

 

5.7          Binding Effect; Assignment.  Except as otherwise provided herein,
the rights and obligations of this Agreement shall bind and inure to the benefit
of the parties and their respective successors and legal assigns. The rights and
obligations of this Agreement may not be assigned by any of the parties without
the prior written consent of the other parties. Any assignment in violation of
this Section 5.7 shall be void and of no force or effect.

 

5.8          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile or PDF
signatures shall be deemed originals for all purposes.

 

5.9          Headings.  The headings contained in this Agreement are for
convenience of reference only and are not to be given any legal effect and shall
not affect the meaning or interpretation of this Agreement.

 

5.10        Governing Law.  This Agreement shall be governed by, and construed
in accordance with the laws of the State of Delaware, all rights and remedies
being governed by said laws, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties, intending to be legally bound, have
executed this Agreement or have caused this Agreement to be executed by their
duly authorized representatives as of the date first above written.

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[INVESTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

5

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Registration Rights Agreement

 

[Filed as separate exhibit]

 

B-1

--------------------------------------------------------------------------------